Writ of Mandamus Denied, Opinion issued November 19, 2012




                                               In The
                                     (ftnirt uf Aiat
                         fift1i 1itrirt uf          ixw at         afta
                                        No. 05-1 2-01544-CV


                            IN RE MICHAEL LODISPOTO, Relator


                  Original Proceeding from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-03660-2012


                              MEMORANDUM OPINION
                            Before Justices Bridges, Lan, and Fillmore
                                     Opinion by .Justice Lang

        Relator contends the trial judge erred in granting a temporary injunction. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY

relator’s petition for writ of mandamus.




                                                       JUSTICE

121 544F.P05